

115 HRES 742 IH: Honoring the life and legacy of Rev. Dr. Wyatt Tee Walker.
U.S. House of Representatives
2018-02-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 742IN THE HOUSE OF REPRESENTATIVESFebruary 16, 2018Mr. McEachin (for himself, Mr. Scott of Virginia, Mr. Beyer, Mr. Goodlatte, Mr. Garrett, Mr. Griffith, Mr. Wittman, Mr. Brat, Mrs. Comstock, and Mr. Connolly) submitted the following resolution; which was referred to the Committee on Oversight and Government ReformRESOLUTIONHonoring the life and legacy of Rev. Dr. Wyatt Tee Walker.
	
 Whereas Rev. Dr. Wyatt Tee Walker was a champion of equality, justice, and freedom in the civil rights movement and throughout his life;
 Whereas, in his book, Why We Can’t Wait, Rev. Dr. Martin Luther King, Jr., described Walker as having brought his energetic and untiring spirit to our meetings, whose members already knew and admired his dedicated work as a behind-the-scenes organizer of the campaign;
 Whereas Dr. Walker, the grandson of a former slave, was born in Brockton, Massachusetts; Whereas Dr. Walker received his bachelor’s degree in chemistry and physics and a Master of Divinity degree from Virginia Union University;
 Whereas, after graduating, Dr. Walker served as pastor at the Gillfield Baptist Church in Petersburg, Virginia;
 Whereas Dr. Walker was instrumental in the civil rights movement in Virginia, serving as head of the Petersburg chapter of the National Association for the Advancement of Colored People (NAACP), State director of the Congress of Racial Equality (CORE), and the founder of the Petersburg Improvement Association;
 Whereas, in 1959, Dr. Walker led a Pilgrimage of Prayer in Richmond, Virginia, against school segregation, which resulted in the passage of a resolution urging the appointment of a biracial commission to seek a solution to Virginia’s segregated school system;
 Whereas, in 1960, Dr. Walker and other African Americans protesting segregation were arrested and jailed after entering through the whites only entrance of the Petersburg Public Library to check out a biography of Robert E. Lee;
 Whereas Dr. Walker’s bravery and leadership in the local struggle for equality and justice garnered the attention and respect of Dr. King;
 Whereas Dr. Walker served as Dr. King’s chief of staff in the early 1960s, organizing landmark demonstrations throughout Alabama and the South;
 Whereas Dr. Walker served as the executive director of the Southern Christian Leadership Conference (SCLC) from 1960 to 1964, organizing numerous protests and demonstrations against segregation in Alabama which came to be known as Project C;
 Whereas, in May 1961, Dr. Walker was one of 11 leaders arrested in Montgomery, Alabama, during the Freedom Riders protest;
 Whereas, in April 1963, Dr. Walker was instrumental in assembling and distributing Dr. King’s famous Letter from a Birmingham Jail, one of the most important and influential documents of the civil rights movement;
 Whereas, in August 1963, Dr. Walker was a key organizer of the March on Washington for Jobs and Freedom, the occasion of Dr. King’s I Have a Dream speech;
 Whereas Dr. Walker’s leadership of SCLC transformed it from a local grassroots organization into a national force in the civil rights movement;
 Whereas, following his time with SCLC, Dr. Walker served as senior pastor at Canaan Baptist Church of Christ in Harlem, New York City, for more than 30 years;
 Whereas Dr. Walker advocated for equality and justice in New York City, chairing the Consortium for Central Harlem Development and fighting for affordable housing, better schools, programs that reduce homelessness and hunger, and progress on other important issues;
 Whereas Dr. Walker served as advisor on urban affairs for then-New York Governor Nelson A. Rockefeller;
 Whereas Dr. Walker fought for justice and freedom abroad, forming the International Freedom Mobilization, a movement to oppose apartheid and racial injustice in South Africa;
 Whereas Dr. Walker helped supervise South Africa’s first fully representative elections in 1994, which resulted in Nelson Mandela becoming the country’s first post-apartheid president;
 Whereas Dr. Walker was the National Action Network’s first board chairman; Whereas Dr. Walker, a leader of marches, boycotts, and sit-ins, received countless awards and accolades in recognition of his life’s work standing up to injustice and inequality, including induction into the International Civil Rights Walk of Fame at the Martin Luther King, Jr., National Historic Site, being named one of the Greatest Black Preachers by Ebony magazine, and receiving the Keepers of the Flame Award at the African American Church Inaugural Ball during the inauguration events for President Barack Obama;
 Whereas Dr. Walker’s courage, conviction, and strength of character had an indelible impact on the Commonwealth of Virginia and the country;
 Whereas Dr. Walker passed away on January 23, 2018, in Chester, Virginia; and Whereas Dr. Walker is survived by his wife, four children, one sister, and two grandchildren: Now, therefore, be it
	
 That the House of Representatives— (1)honors the life and legacy of Rev. Dr. Wyatt Tee Walker, a civil rights icon, humanitarian, theologian, pastor, and cultural historian; and
 (2)expresses its deepest sympathies to his family on his passing. 